Judge Guffv
dissenting:
It will be seen from the record and opinion in this case: *640That at the November election, 1897, the following proposition was submitted to the voters of Montgomery county, to-wit: “Are you in favor of'issuing bonds for the purchase and maintenance of turnpikes of this county, free of toll to the traveling public?” On that proposition 1,920 voters voted “Yes,” and 185 voted “No.” That at said November election for county and State officers, and upon all questions to be then determined, there were cast 3,060 votes. It further appears that the appellee, Trimble, instituted an action in the Montgomery Circuit Court seeking an injunction to restrain the fiscal court of Montgomery county from issuing any of said bonds. A demurrer was filed to the petition, which was overruled by the court below, and the appellant prosecutes this appeal.
The majority opinion,of the court reversed the judgment of the court below, and holds that the votes cast at said election authorized' the fiscal court to issue the-bonds, thus overruling the decision of this court in Belknap v. City of Louisville, 99 Ky., 474 [36 S. W., 1118],, rendered June 13, 1896, as well as some other decisions, which follow that case. It will be observed'that the vote in question was taken while the decision supra was in full force, which, in effect, said to the voters of Montgomery county who attended the election that “you need not go to the trouble of voting on the bond question, for if you vote at the election at all, and refrain from voting on the bond issue, you will be counted against it.” It seems to me that it can neither be law nor justice for this court to now adjudge that the bond proposition had been carried or .authorized by the vote cast, when in fact, according to the solemn decision of this court, in full force at the time of the election, the proposition was unquestionably defeated. I recognize and fully indorse the proposition that *641all erroneous decisions, if any, which have been or may hereafter be rendered by this court, should be overruled. There can be no more reason for allowing an erroneous decision to stand than exists for the continuance of a statute which ought never to have been enacted. But I am of the opinion that the case of Belknap v. City of Louisville correctly expounds or construes the Constitution of this State. I am frank to say that some of the decisions of courts of other States may have sometimes construed constitutional provisions somewhat similar to the one under consideration to mean what the majority opinion in this ease holds the meaning of our Constitution to be; but I fully indorse the expression used by this court in response to a petition for rehearing recently delivered in the case of Louisville & Nashville R. R. Co. v. Com. [47 S. W., 598], which in substance says that this court will construe for itself the true meaning of its own constitution and law's. Moreover, if we had adhered to the decision in the BelJ knap case, the other courts would probably have adopted our construction of the language under consideration.
It is a well-settled rule of construction of all constitutional provisions, as well as of statutes and contracts, that the circumstances and conditions surrounding the parties at the time are to be taken into consideration if there be anj' ambiguity as to the wording of such provisions, laws, or contracts. It can hardly be denied that much wrong and oppression had resulted to the property holders of the State by reason of elections being authorized at which bonds and debts were allowed by vote to be imposed upon the citizens of different counties and taxing districts. It is well known that the framers of our present Constitution were cognizant of these deplorable evils *642and burdens, and in good faith attempted to prevent a repetition of such wrongs. And it was the boast of the advocates of the new Constitution that its provisions would protect the people from the imposition of enormous burdens imposed by the votes of the people for the benefit of corporations, or those who were booming or promoting so-called “improvements” for the public good; and it is my opinion that the enormous majority given for the adoption of the new Constitution was due more to reliance upon such statements than to any other cause.
Section 179 of the Constitution seems to prohibit any county, etc., from becoming a stockholder in any company, association, .or corporation, or to obtain or appropriate money for, or to loan its credit to, any corporation, association, or individual, except for the purpose of constructing or maintaining bridges, turnpike roads, or gravel roads. Section 157 of the Constitution fixes the tax rate of cities, towns, and counties, and, after specific provisions in regard thereto, provides as follows: “No county, city, town, taxing district, or other municipality, shall be authorized or permitted to become indebted, in any manner or for any purpose, to an amount exceeding, in any year, the income and revenue provided for such year, without the assent of two-thirds of the voters thereof, voting at an election to be held for that purpose; and any indebtedness contracted in violation of this section shall be void. Nor shall such contract be enforceable by the person with whom made; nor shall such municipality ever be authorized to assume the same.” When we consider the manifest object of the Constitution, and viewing it in the light of current history, it seems to me that the manifest intention as expressed in the foregoing section was to prohibit a county from becoming indebted in any manner in excess *643of the revenue authorized by the section supra, without the consent of two-thirds of the voters thereof. The question then naturally occurs, how is that consent to be obtained? The answer of the Constitution is, “Voting at an electionheldforthatpurpose.” Itmust be borne inmindthat these bonds can not be authorized by the fiscal court except on one condition, and that condition is clearly and unequivocally expressed in the section supra, in the words, “without the assent of two-thirds of the voters.” That assent can only, under the terms of the Constitution, be ascertained by the voters attending the election, and voting for such indebtedness. We have nothing to do with the question that might be suggested as to how the number of voters in the county should be ascertained. The burden is always on the party holding the affirmative to make out his case. It must be conceded that the court has no right to impose a debt upon the taxpayers without some authority, and the only authority given by the Constitution is by the consent of two-thirds of the voters thereof; and, by any fair rule of construction, the word “thereof” must, of necessity, mean the voters of the county upon whom these enormous burdens are intended to be imposed. Has it ever been held, in any case where the assent of a party was required to make valid a proposition or contract, that his failure to refuse or object was ever held to be equivalent to assent? It may be well to remark further, that the proposition submitted to the voters is unlimited; and it may be well argued that, under the majority opinion, the fiscal court may, without limit, issue bonds enough for the purchase and maintenance of the turnpike roads of this county, free from toll to the traveling public, although such bonds may amount to untold millions. It is true that section 158 of the Constitution *644says: “The respective cities, towns, counties, taxing districts, and municipalities shall not be authorized or permitted to incur indebtedness to an amount, including existing indebtedness, in the aggregate exceeding the following named maximum percentages on the value of the taxable property there,” etc. But it must be remembered that section 157 is an independent section, and is the only section which treats of the power of the people to authorize the creation of indebtedness by vote; and, as there is no limit to the indebtedness which may be authorized by the vote therein provided for, it' is not an unreasonable conclusion that, if the proposition is adopted by the constitutional vote, there is in fact no limit as to. the indebtedness thus authorized to be incurred. But, if this fact be not correct, it must necessarily follow that the fiscal court can from year to year issue bonds for the maximum amounts allowed by section 158' to accomplish the purpose indicated in the proposition submitted to the voters as aforesaid. The requirement of two-thirds of the voters of the county to signify their assent by vo’ting for the indebtedness in question is in accord with the provisions of the Constitution of 1849 and 1850, which required the vote of the majority of all the voters of the State to vote for the calling of a convention to amend the, Constitution in order that the convention shall be called; and in the present Constitution (section 256) we find that it is provided that the passage of an amendment to the Constitution shall be determined by the majority of the votes cast for and against the amendment; and in section 64 it is provided that-no county shall be divided, etc., unless a majority of áll the legal voters of the county voting on the question shall vote for the same. So, in two other sections of the Constitution, the convention was at no loss for apt *645words with which to limit the decision of the question to those only who should vote upon the question.
I adhere fully to the construction given to section 157 in the case of Belkhap v. City of Louisville, supra,. It seems to me that the doctrine announced in the majority opinion will enable turnpike corporations, whose property becomes worthless, to, in many cases, unload the same upon the taxpayers of the county, and burden the present and succeeding generations with taxes, which will be of but little benefit to the great mass of property holders in such county. It is feared that great injustice will be the result of all elections held and determined under the principles announced in the majority opinion. It does not require much sagacity to see that at no distant day. turnpike travel will be to a great extent superseded by electric cars; and if it be true, as contended by some, that such car tracks or lines can be legally established alongside of the turnpikes, the pikes would then be of but very little, if any, value to the public. Entertaining the views which I do in regard to the manifest meaning and intention of section 157 of the Constitution, I feel it my duty to enter this, my most earnest and respectful dissent, from the majority opinion in this case.